Title: To George Washington from John Francis Mercer, 13 April 1794
From: Mercer, John Francis
To: Washington, George


          
            Sir
            Marlbro. [Md.] April. 13th [17]94.
          
          I have this day enclosed Mr Gwinn Clerk of th[e] G.C. of Maryland, the Original Survey
            of partition of the Lands you purchased of me—& directed him to record the same
            & then transmit it to you—I now herewith transmit you the first deed executed to
            you, the record was delay’d untill the Deed ran out of date—I then consulted Mr J.T. Chace, Judge of the G.C. of
          M. who it is to be observ’d took all the acknowledgements, if it wou’d not be possible
            to alter the dates or render it efficient in some other manner, but after mature
            reflection he judged it necessary to execute another Deed entirely anew, & this was
            the sole cause why it was so done. I am with sincere respect
            & esteem Yr Ob. hbl. Sert
          
            John F. Mercer
          
        